Title: From Thomas Jefferson to David Humphreys, 30 March 1793
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia Mar. 30. 1793.

Having very short notice of a vessel just sailing from this port for Lisbon, direct, I think it proper to inform you summarily that powers are made out for you to proceed and execute the Algerine business committed to Mr. Barclay. Capt. Cutting, who is to assist you in this special business as secretary, leaves this place three days hence, and will proceed in the British packet by the way of London, and thence to Lisbon where he will deliver you the papers. The instructions to  you are in general, to settle Mr. B’s Marocco account and take care of the effects provided for that business, applying such of them as are proper to the Algerine mission, and as to the residue converting the perishable part of it into cash, and having the other part safely kept. You will be pleased therefore to be preparing and doing in this what can be done before the arrival of Capt. Cutting, that there may be as little delay as possible. I am with great & sincere esteem & respect Dr. Sir your most obedt. & most humble servt

Th: Jefferson

